DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is issued in response to application filed 3/6/2020 claiming earlier filing date 11/7/2012.
	Claim 1-19 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10817577. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application
10817577
Claim 1, A method of managing personal data, the method performed by a cloud service system comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the cloud service system to perform the method, the method 



 The instant application recites A method of managing personal data, the method performed by a cloud service system comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the cloud service system to perform the method, is similar to what has been claimed in 10817577 of A method and a non-transitory computer-readable storage medium, of managing personal data associated with a user, the method performed by a cloud storage system comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the system to perform the method, receiving personal data generated by a plurality of remote systems associated with a user is a variation of receiving, at an interface of the cloud storage system from a plurality of remote systems associated with the user, personal data related to the user; receiving an application for execution by the cloud service system; receiving from a computing system associated with the user, policy data associated with at least a portion of the received personal data, the policy data comprising at least one requirement associated with the at least a portion of the received personal data, the at least one requirement comprising at least one of a requirement for accessing the at least a portion of the receiving, at the interface of the cloud storage system from a system associated with an application service provider, an application for execution by the cloud storage system; receiving from a requesting system an application request comprising a request for the cloud service system to generate a response using the application based on the at least a portion of the received personal data is a variation of receiving, at the interface from a requesting system, an application request, the application request comprising a request for a response to be generated by the application executing on the cloud storage system based on the received personal data; determining whether the application request is permitted based on determining whether the at least one requirement of the policy data is met is a variation of determining that the request is denied based on a determination that the policy data associated with the received personal data indicates that distribution of personal data associated with the request is not allowed; generating a response to the application request based on the determination; and transmitting the response to the requesting system from the cloud service system is a variation of denying the application request at least in part based on said determination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20130166322 Woods related to systems and methods for communicating information
20130262638 Kumarasamy et al. related to migration of an existing computing system to new hardware. 
20140007222 Qureshi et al. related to secure execution of enterprise applications on mobile device.



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 10, 2022